DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.
 
Status of Application
The response, amendments and Declaration filed under 37 C.F.R. 1.132, all filed 16 May 2022 are acknowledged and have been considered in their entireties.  Claims 166-183 and cancelled and claim 184 is new.  Thus, claims 163-165, 184 are pending and subject to examination on the merits.
It is noted, the search of the terpene biosynthesis polypeptide species has been extended to cytochrome P450. 

New Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 163-165 and 184 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. (US 2004/0265980 – cited previously).
Zhang et al. teach:
Regarding claim 163-164, a recombinant host cell of Candida which has a cytochrome P450 under the control of a POX4 promoter for expression in said Candida (See Examples).  Paragraph 0035, stipulates that POX4 is a promoter that is induced by either fatty acids or alkanes.  It is further taught, the host cell where POX4 promoter is utilized for heterologous expression of an enzyme of interest involved in dicarboxylic acid production can be any yeast host such as Yarrowia, Bebaromyces, Saccharomyces, Schizosaccharomyces, Pichia and Candida (See paragraph 0042).  
Regarding claim 165, saturated fatty acids that induce POX4 are selected from caproic, enanthic, caprylic, pelargonic, capric, undecylic, lauric, myristic, pentadecanoic, palmitic, margaric, stearic, arachidic and behenic acids; unsaturated fatty acids for induction are selected from palmitoleic, oleic, erucic, linoleic and linolenic acids; and alkanes for induction are selected from C12-C24 alkanes (See paragraph 0053).  
Regarding claim 184, paragraph 0035, stipulates that POX4 is a promoter that is induced by either fatty acids or alkanes.

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 163-165 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (WO 2008/073367 – cited herein) in view of Juretzek et al. (Biotechnol. Bioprocess. Eng., 2000 – cited herein).
Sharpe et al. teach:
	Regarding claims 163-165, a recombinantly engineered oleaginous yeast is taught wherein said yeast has been engineered to express the heterologous genes: CrtE of geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase as well as (See Claims 1 and 2; p. 4, line 32 to p. 5, line 10; p. 13, line 31 to p. 14, line 4; p. 34, line 17 to p. 26, line 18); additional genes are lycopene cyclase (CrtY), carotenoid hydroxylase (CrtZ) and carotenoid ketolase (CrtW).    
	Regarding claim 164, the term “oleaginous yeast” is to mean yeast selected from Yarrowia, Candida, Rhodotorula, Rhodosporidium, Cryptococcus, Trichosporon and Lipomyces – See p. 29, lines 12-27.  It further taught, Yarrowia lipolytica is the host cell utilized in all working examples.  
	Regarding claims 163 and 165, it is taught: “Virtually any promoter capable of directing expression of these genes in the selected host cell is suitable for the present invention.” – p. 59, lines 5-7.  It is taught inducible promoters or constitutive promoters are suitable for expression of the genes (p. 59).
	Sharpe et al., however, do not teach wherein the promoter is one that is responsive to fatty acid or alkane induction.
	Juretzek et al. characterize five different promoters for the expression of foreign proteins in the yeast Yarrowia lipolytica.  Up until that point in time, said yeast had few promoters available for use in the system, despite said yeast being known for several decades in the biotechnology industries for being a good host for expression of foreign genes because it can do so in considerable amounts (See Introduction).  It was established that the promoters POX5, POX2, POT1 and ICL1 (inducible by fatty acids, fatty acid derivates, alkanes and/or acetate/ethanol, respectively) all offer the advantage of being inexpensive carbon sources (See Figure 2 and last paragraph, p. 325). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize any of the Yarrowia lipolytica strong promoters POX5, POX2, POT1 and ICL1 as taught by Juretzek et al. and to utilize these in the recombinant Yarrowia lipolytica strains expressing the heterologous genes: CrtE of geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase as well as (See Claims 1 and 2; p. 4, line 32 to p. 5, line 10; p. 13, line 31 to p. 14, line 4; p. 34, line 17 to p. 26, line 18); additional genes are lycopene cyclase (CrtY), carotenoid hydroxylase (CrtZ) and carotenoid ketolase (CrtW) as taught by Sharpe et al., because Sharpe et al. literally state: “Virtually any promoter capable of directing expression of these genes in the selected host cell is suitable for the present invention.” – p. 59, lines 5-7.  This would provide motivation in and of itself to utilize any of the known promoters, including POX2, POT1, ICL1, G3P, XRP2, for the species Yarrowia lipolytica for directing expression of the enzymes geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase.  One skilled in the art would have a reasonable expectation of success that the promoters as taught by Juretzek et al. would work well in the recombinant strains of Sharpe et al. because Juretzek et al. establishes them to be operable strong inducible promoters.  
	As such, the references when combined render the instant claims as prima facie obvious.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state the combined references do not render obvious the present claims.
	Applicant’s state it is highly unpredictable to choose a promoter for expression of an enzyme in a host.  Specifically the unpredictability of choosing a promoter induced by fatty acids or alkenes for expression of an enzyme that is involved in terpene biosynthesis.  Both Applicant’s and the Declaration from Dr. Beardslee assert that the promoter must be able to direct flux of the carbon source from fatty acids to a particular target product pathway (See Remarks, p. 8, and Decl. paragraph 0008).
	However, this argument is not convincing given the microorganism as recited in the claims need not produce any sort of target product.  It just needs to express a single enzyme under the control of promoter induced by fatty acids and/or alkanes.  That is, Applicant’s and Dr. Beardslee are arguing limitations simply not present in the claims. 
	In this regard, Applicant’s and Dr. Beardslee state it is highly unpredictable to choose a promoter that will work for one skilled in the art.  This is because many factors must be considered and if the wrong promoter is chosen, then it will provide no expression for the desired enzyme.  These include the fermentation conditions, the selection of the host and the “extensive trial and error and a deep understanding of the processes and parameters to be checked and selected.” – Remarks, p. 8-10, last paragraph and Dr. Beardslee Declaration at paragraph 11-12, 19.  
	Here this is not found convincing because this begs the question, given the breadth and scope of the current claims, Applicant’s seemingly are arguing their own claims are not enabled?  They state the cited prior art are generic to Yarrowia but they themselves have demonstrated specific genetically modified microorganisms capable of expressing a terpene enzyme under the control of a promoter included by fatty acids or alkanes only in Candida.  But given the breadth of the claims inclusive of any genetically modified microorganism and any promoter with the exception of claim 184, then seemingly Applicant’s are intimating that the current scope and breadth of claims cannot be enabled because of the extensive trial and error required by a skilled artisan.      
	Nonetheless, the prior art does direct those skilled in the art to be able to utilize most any promoter for expression.  Again, there is no requirement in the claims that dictates the genetically modified microorganism produces any product whatsoever.  It just has to direct expression of a single enzyme or combination of enzymes.  To this extent, the prior art of Juretzek et al. is pretty clear the promoters that are best available for expression of any enzyme in Yarrowia.  In addition, the standard for prima facie obviousness is that of a reasonable expectation of success (MPEP 2143).  Might some tweaking need to be done?  In all likelihood, but that is well within the knowledge and capabilities of one skilled in the art.  Applicant’s and the Declaration by Dr. Beardslee, however, argue on the lines that absolutely predictability of success is required before choosing which promoter or promoters to utilize.  
	Applicants also assert that Sharpe et al. is only generic in its teaching because it teaches a way to synthesis oleaginous yeast for the production of carotenoids and PUFA’s without taking into account any fatty-acid inducible promoter and thus it is of no use to one skilled in the art wanting to produce the same things with a fatty acid inducible promoter.  Remarks, p. 11 and Dr. Beardslee at paragraph 20.  
	However, this is not convincing because Sharpe et al. the teachings are directed to making terpenes (not just carotenoids and PUFA’s) utilizing any promoter.  Furthermore, it is of such little consequence as to the choice of the promoter that they leave it up to the skilled artisan to choose any which they desire.  This is because those skilled in the art are highly skilled and can appropriately choose the ones they know will work, or those taken or suggested from the prior art, such as those suggested by Juretzek et al., wherein both teach utilizing Yarrowia as the specific host (although Sharp et al. does suggest other yeast can be utilized).  
	In this regard, Applicant’s argue that Juretzek is of little use because the representative gene used for analyzing promoters is beta-galactosidase, which is commonly utilized and easily assesses with a common activity assay but says nothing about enzymes involved in terpene biosynthesis.  Thus, it cannot be considered representative of all promoter-gene combinations and all situations  (See p. 11-12, and Dr. Beardslee at paragraphs 21-24).    
This is not found unconvincing because both Applicant’s and Dr. Beardslee again seem to be of the opinion that absolute predictability of success if required, before any sort of substitution of the promoters of Juretzek et al. with those of Sharp et al. occurs (although, as noted, Sharp leaves it up to the skilled artisan).  Again, however, this is not the standard by which prima facie obviousness is assessed (MPEP 2143).  
With regard to Applicant’s assertions that it is taught that ricinoleic acid methyl esters strongly activated the promoters pPOT1 and pPOX2, but that it inhibited growth and is a major disadvantage (See p. 12 and Dr. Beardslee paragraph 25).  This aspect is acknowledged.  However, consistently Applicant’s take sections out of context and ignore the rest/overall teachings of the document.  The rest of the section recites:
“Further studies will elucidate whether ricinoleic acid methyl ester can be used as strong inducer for heterologous gene expression under control of the POT1 or the POX2 promoters in mixed substrate fermentations or whether any effects will inhibit enzyme overproduction under such conditions.”

In addition, the following sentence from that directly above would direct one skilled in the art to utilize the fatty acid oleic acid (See p. 324, 2nd col.).  
“Oleic acid is the carbon source without any growth inhibitory effect among the tested ones, which induced the highest activation of the promoters of the ICL1 and POX2 genes and to a little less extend of the POT1 promoter (Fig. 2(b)).”

With regard to Applicant’s assertions that one skilled in the art would be directed away from using any of the fatty acid inducible promoters of POX1, ICL1 and POT1 as taught by Juretzek (See Remarks, p. 12, 3rd paragraph and Dr. Beardslee paragraph 0026) because they state “The POX2 and POT1 promoters are only inducible by fatty acid, what may be a disadvantage for biotechnological applications” (at p. 324, last paragraph of Juretzek) is also not convincing.  The rest of the paragraph goes on to state:
Further studies using these promoters inserted in the newly developed multiple copy integration vectors [12,13] have already been started to elucidate the potential of Y. lipolytica for heterologous gene expression. First results of successful high expression of the bovine cytochrome P45017α cDNA (CYP17) and homologous NADPH-cytochrome P450 reductase under the control of the ICL1 promoter [28,34] as well as of the homologous lipase gene LIP2 with the POX2 promoter (Nicaud, unpublished) demonstrate that these promoters are very useful tools for induction of high expression levels in Y. lipolytica.

	
 	Notably, cytochrome P450 reductase is a terpene biosynthesis enzyme and this establishes the successful expression of it in Yarrowia using a fatty acid promoter, e.g. not just a generic beta-galactosidase as contended by Applicant’s.
	It is asserted the promoters of the present invention/claims were based upon mRNA sequencing and upon performing fed-batch fermentation growth in two stages, the first being glucose and the second being oleic acid, and the promoters with the highest expression levels were chosen and are reflected in claim 184.  
	On the other hand, it is asserted the promoters of Juretzek et al. were selected for Yarrowia using oleic acid.  However, when these were utilized in Candida said promoters were highly unsuccessful.  Thus, one skilled in the art reading Juretzek et al. would have chosen very poor promoters (See pp. 12-13 and Dr. Beardslee at paragraphs 27-28).
	 The Examiner has considered this but finds the two statements conflicting.  The mRNA sequence and fed-batch experiments with different promoters were not performed in all microorganisms.  Just in Candida.  Thus, just as Applicant’s are stating that the teachings of Juretzek et al. are only relevant, essentially, to Yarrowia then the same holds true for the Applicant’s assertions and experiments in Candida.  Based upon Applicant’s own arguments, especially about the unpredictability and extensive trial and error required to find a suitable promoter for expression of an enzyme, they then cannot be relevant to any other microorganism.  But yet the claims and breadth of the claims are to any or all microorganisms and in the case of claim 164 to eight different yeast genera.  Furthermore, the rejection of record makes no assertions of strains other than Yarrowia.  Sharpe et al. teach utilizing Yarrowia and so does Juretzek et al.  All of the claims are inclusive of Yarrowia.  
	With respect to Applicant’s arguments that one skilled in the art would not utilize any of the promoters from Juretzek et al. or try to find ones that have fewer disadvantages and look to those that do not utilize fatty acid-inducible promoters (See p. 13, Dr. Breadslee at paragraph 29).  
	The Examiner does not find this convincing either.  First, Juretzek et al. do teach that POX2, ICL1 and POT1 are very useful tools in expression of heterologous genes in Yarrowia, and contrary to Applicant’s assertions of disadvantages teach (p. 324, 2nd col.): 
“Oleic acid is the carbon source without any growth inhibitory effect among the tested ones, which induced the highest activation of the promoters of the ICL1 and POX2 genes and to a little less extend of the POT1 promoter.”  

Thus, the assertions of disadvantages at most can be leveled at ricinoleic acid methyl ester, although even Juretzek et al. assert more testing is necessary (See p. 324, 2nd col.).  
Applicant’s then assert if, however, fatty acid promoters were still utilized the skilled artisan would at the very least look to utilize POX2, ICL1 and POT1 indicated as the most promising, which are different from those indicated as most promising as indicated in the claimed invention (See p. 13 and Dr. Beardslee at paragraphs 28-30).
However, the claims are so broad so as to encompass the promoters POX2, ICL1 and POT1, with the exception of claim 184, and in any microorganism, with the exception of claim 164.  Thus, yes one skilled in the art would likely be motivated to utilize those considered the most advantageous such as POX2, ICL1 and POT1 but likely would not rule out any of those tested in Juretzek et al., including POX5, which is still inducible by oleic acid (See Figure 2).
For these reasons, the rejection of record is maintained.  
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 November 2022